SILBERMAN, Judge.
McKinsie Alexander Lyons seeks review of convictions in two cases for carrying a concealed firearm; obstructing an officer without violence; driving while license can-celled, suspended, or revoked (second offense); and felonious possession of a firearm. Lyons entered negotiated pleas to the charges while reserving the right to appeal the denial of his motions to dismiss and suppress. Counsel filed briefs pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). In our independent review of the record, we discovered a discrepancy between the sentences that were orally pronounced and the written sentences. The trial court orally pronounced sentences of 41.625 months in prison, but the written sentences impose 41.65 months in prison. Because the oral pronouncement controls, the written sentences are erroneous. See Williams v. State, 957 So.2d 600, 603 (Fla.2007). However, Lyons has not preserved this issue for review by filing a motion to correct sentencing error. See Woodard v. State, 6 So.3d 726, 727 (Fla. 2d DCA 2009). Accordingly, we affirm without prejudice to any right Lyons may have to seek post-conviction relief on this issue. See id.
Affirmed.
WALLACE and BLACK, JJ., Concur.